DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2019 has been considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase
 " amount of heat to be applied to the medium based on a comparison between data captured by the sensor and the reference data that represents an image having a desired image quality, wherein the data captured by the sensor comprises a first parameter and the reference data comprises a corresponding second parameter, wherein the first parameter and the corresponding second parameter comprise any of an optical center, a focal length, a skew, a distortion, an image center, a depth of field, an angle of view, a beam angle, an aspect ratio, a pixel number, and a level of noise, [[and]] a location at which the heat is to be applied within a field of view of the sensor, and an amount of pressure to be applied to the medium at the determined location, such that, in response to the amount of heat and the amount of pressure being applied to the medium, a difference between the first parameter and the corresponding second parameter becomes less than a threshold”.
 The claim, in light of the specification, is unclear as to how the controller determines heat based on the data from the sensor and to the reference data. The claim states that the data captured by the sensor comprises a first parameter and the reference data comprises a corresponding second parameter, wherein the first parameter and the corresponding second parameter comprise any of an optical center, a focal length, a skew, a distortion, an image center, a depth of field, an angle of view, a beam angle, an aspect ratio, a pixel number, and a level of noise. The examiner questions how does the parameters a optical center, a focal length, a skew, a distortion, an image center, a depth of field, an angle of view, a beam angle, an aspect ratio, a pixel number, and a level of noise correlate to how much heat is applied to the medium.  The examiner understands that the sensor and the reference data can be any of any of an optical center, a focal length, a skew, a distortion, an image center, a depth of field, an angle of view, a beam angle, an aspect ratio, a pixel number, and a level of noise but further explanation is needed on how that controls the amount of heat. 
Later in the claim the claim states “amount of pressure to be applied to the medium at the determined location, such that, in response to the amount of heat and the amount of pressure being applied to the medium, a difference between the first parameter and the corresponding second parameter becomes less than a threshold;
The examiner interprets that t the difference between the first parameter and the corresponding second parameter becomes less than a threshold is for the amount of pressure being applied because in the limitation it states “response to the amount of heat and the amount of pressure being applied to the medium” which the examiner interprets that the amount of heat has been determined before this step. 
However no explanation is provided on the reference data  and the sensor data and how does it correlate to the amount of heat.
For the sake of compact prosecution, the examiner cannot the limiations amount of heat to be applied to the medium based on a comparison between data captured by the sensor and the reference data and amount of pressure to be applied to the medium at the determined location, such that, in response to the amount of heat and the amount of pressure being applied to the medium, a difference between the first parameter and the corresponding second parameter becomes less than a threshold due to the numerous inconsistences in  clarity.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Baba (US Patent Number 4872743A).
Baba teaches as claimed in claim 1, a correction system (Figs. 17)  to correct an imperfection of a medium through which beams pass to a sensor, comprising: a controller configured to: determine an amount of heat to be applied to the medium (82) and a location at which the heat is to be applied (Column 1, lines 60-65) and a heating element (84a and 84b) configured to: apply the determined amount of heat to expand the medium at the determined location (Column 11 lines, 26-33),to reduce a refractive effect of the beams passing through the medium (Column 11, lines 26-33), and to allow the beams (90) passing through the medium to converge to a single focal point (P1).
Baba teaches as claimed in claim 12, correction method (Figs. 17)  to correct an imperfection of a medium, comprising: determining, by a controller, an amount of heat to be applied to the medium(82) and a location at which the heat is to be applied(Column 1, lines 60-65); and applying, by a heating element (84a and 84b), the determined amount of heat to expand the medium at the determined location(Column 11 lines, 26-33), to reduce a refractive effect of the beams passing through the medium (Column 11 lines, 26-33), and to allow the beams (90) passing through the medium to converge to a single focal point (P1).
Baba teaches, as claimed in claim 21,  correction system to correct an imperfection of a medium through which beams pass to a sensor, wherein the sensor and the correction system are external to the medium (82), the correction system comprising: the medium (82); and a controller configured to: determine a first amount of heat to be applied to the medium by a first heating element  (84a) and a location at which the first amount of heat is to be applied, and a second amount of heat  (84b) to be applied to the medium by a second heating element; the first heating element configured to: apply the first amount of heat to expand the medium at the determined location (See Fig 17), to reduce a refractive effect of the beams passing through the medium, and to allow the beams passing through the medium to converge to a single focal point (P1); and the second heating element (84b) configured to: apply the second amount of heat to expand the medium,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

17 September 2022


/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872